Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), rendered December 7, 1992, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 20 years to life and 121/2 to 25 years, respectively, unanimously affirmed.
Defendant failed to preserve his present challenges to the prosecutor’s summation, and we decline to review them in the *178interest of justice. If we were to review, we would reject the claim that the prosecutor mischaracterized the defense, and also find that any improper suggestion of a propensity for violence was harmless in view of the overwhelming evidence of defendant’s guilt. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.